NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
PARSONS GLOBAL SERVICES, INC.
(ON BEHALF OF ODELL INTERNATIONAL, INC.),
Appellan,t,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.
2011-1201 `
Appea1 from the ArIned Services B0ard of C0ntract
Appea1s in no. 56731, Administrative Judge Robert T.
Peacock.
ON MOTION
ORDER
Parsons Globa1 Services, Inc. moves to withdraw John
L. Newby II, as of counsel.
Up0n consideration thereof,
IT IS ORDERED TI-IAT2
The motion is granted

PA.RSONS GLOBAL V. ARMY
NUV 03 2011
Date
cci James J. Ga11agher, Esq.
J0hn L. NeWby, II, Esq.
Stacey Grigsby, Esq.
s21
2
FOR THE COURT
/s/ J an Horbaly
Jan Horba1y
Clerk
FlLED
U.S. COURT 0F
THE FEDE'RA‘iiPf.§;E?3iUSlTF0R
NOV 03 2011
IAN HORBALY
CL£RK